—In a custody proceeding pursuant to Family Court Act article 6, the mother and nonparty Michael A. Coscia, her attorney, appeal from an order of the Family Court, Kings County (Hepner, J.), dated January 13, 1998, which granted the father’s motion, inter alia, for an award of sanctions against the mother and Michael A. Coscia in connection with the mother’s motion to hold the father in contempt.
Ordered that the order is affirmed, with costs.
Contrary to the appellants’ contention, the Family Court did not err by imposing sanctions upon them for their frivolous conduct pursuant to 22 NYCRR 130-1.1 (c), since there was evidence in the record that they both knew that there was no basis in law or fact to support the petition or the contempt motion. Furthermore, it became evident during the contempt hear-. ing that the appellants had submitted to the court a petition which purported to be verified under oath by the mother but which she later admitted bore another person’s signature. The petition contained allegations which the mother admitted, during cross-examination, were false (see, 22 NYCRR 130-1.1 [c]). Under the circumstances, sanctions were appropriate (see, Jones v Canar Realty Corp., 167 AD2d 285, 287).
The appellants’ remaining contentions are without merit. O’Brien, J. P., Goldstein, Luciano and Schmidt, JJ., concur.